Filed 5/11/21 P. v. Colbert CA2/4
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF
                        CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                            DIVISION FOUR




THE PEOPLE,                                                                           B307082

           Plaintiff and Respondent,                                                  (Los Angeles County
                                                                                      Super. Ct. No. BA431346)
           v.

ROLAND COLBERT,

           Defendant and Appellant.


     APPEAL from an order of the Superior Court of
Los Angeles County, David V. Herriford, Judge. Dismissed.
     Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                        DISCUSSION
     In December 2015, appellant Roland Colbert pled no
contest to a charge of assault with intent to commit a felony.
                                1
(Pen. Code, § 220, subd. (a)(1).) He admitted the truth of an
allegation that he had suffered a 1984 conviction for robbery
(§ 211), which qualified as a strike under the “Three Strikes”
law (§§ 667, subds. (b)-(i), 1170.12)) and a serious felony
under section 667, subdivision (a). The trial court sentenced
appellant to an aggregate term of 17 years, comprising the
high term of six years, doubled pursuant to the Three
Strikes law, and a five-year enhancement for his prior
robbery conviction under section 667, subdivision (a).
Appellant did not appeal the judgment.
      In July 2020, appellant filed a motion for modification
of his sentence under newly enacted section 1016.8,
subdivision (b), which provides, “A provision of a plea
bargain that requires a defendant to generally waive future
benefits of legislative enactments, initiatives, appellate
decisions, or other changes in the law that may retroactively
apply after the date of the plea is void as against public
policy.” Appellant did not claim his 1984 plea bargain had
included such a waiver provision. Instead, appellant argued
his 1984 robbery conviction was void -- and therefore should
not have been used to enhance his sentence in this case --
because he allegedly had not been advised, when pleading


1
     Further statutory references are to the Penal Code.




                               2
guilty to the robbery, that his conviction might be used to
enhance a future sentence. Appellant also asserted that
under newly enacted Senate Bill No. 1393 (Stats. 2018,
ch. 1013, §§ 1-2), which conferred discretion on trial courts to
strike prior-serious-felony enhancements, the trial court was
required to strike the five-year enhancement imposed for his
prior robbery conviction. The trial court summarily denied
the motion. Appellant appealed.
       Appellant’s appointed counsel filed a brief raising no
issues and invoking People v. Serrano (2012) 211
Cal.App.4th 496 (Serrano). Under Serrano, when appointed
counsel raises no issue in an appeal from an order denying
post-judgment relief, an appellate court need not
independently review the record. (Id. at 498; accord, People
v. Scott (2020) 58 Cal.App.5th 1127, 1130-1131, review
granted March 17, 2021, S266853.) We directed counsel to
send the record and a copy of the brief to appellant, and
notified appellant of his right to file a supplemental brief
within 30 days. We received a request from appellant for a
60-day extension of time in which to file a supplemental
brief, which we granted. The extended deadline has expired.
We have received no supplemental brief.
       Because neither appellant nor his counsel has raised
any claim of error, we dismiss the appeal as abandoned.
(See Serrano, supra, 211 Cal.App.4th at 503-504; People v.
Kisling (2015) 239 Cal.App.4th 288, 292 & fn. 3.)




                               3
                      DISPOSITION
     The appeal is dismissed.
 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                    MANELLA, P. J.




We concur:




COLLINS, J.




CURREY, J.




                         4